DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/14/2018 is considered and signed IDS form is attached.

Claim Objections
Claims 16, 19 and 20 are objected to because of the following informalities: Claims 16, 19 and 20 recites “the film”, which should be “the delamination-resistant ultrasonic sealant film”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0217544 A1 cited in IDS) in view of Koehn et al. (US 2014/0065382 A1), LyndallBasell (Pro-fax SA861, 2013), taken in view of evidence by Dow (Versify Plastomers and Elastomers) and Omnexus.

Regarding claims 1, 2, 5, 17 and 18, Hu et al. disclose a multilayered structure comprising a sealant layer D, a tie layer B and a barrier layer C (see paragraph 0028). The tie layer and sealant layer both can comprise a propylene-alpha olefin interpolymer such as propylene based elastomers (see paragraphs 0028 and 0034). The propylene-alpha olefin copolymer comprises units derived from propylene and ethylene, i.e. propylene-ethylene copolymer (see paragraph 0036).  An example of propylene-alpha olefin interpolymer include Versify (see paragraph 0041).  Accordingly, propylene-ethylene interpolymer such as Versify reads on first propylene-ethylene copolymer present both in sealant layer and tie layer. The 
Hu et al. do not disclose the sealant layer comprising first propylene-ethylene copolymer and a second propylene-ethylene copolymer as presently claimed.
Koehn et al. disclose a film comprising ethylene-propylene copolymer elastomer and non-elastomeric propylene-based random copolymer, wherein the film exhibits excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation (see Abstract). The ethylene-propylene copolymer elastomer can be Versify grades such as grade 3300 (see paragraph 0050).  As evidenced by Dow, Versify 3300 has flexural modulus of 8000 psi which falls within flexural modulus of first propylene-ethylene copolymer presently claimed. Versify grade 3300 is identical to the first propylene-ethylene copolymer utilized in the present invention (see paragraph 0031 of the published application). Versify is used as propylene-ethylene interpolymer in the sealant layer by Hu et al. Further, the non-elastomeric propylene-based random copolymer can be ethylene-propylene random copolymer, i.e. second propylene-ethylene copolymer.
In light of motivation for using a film comprising ethylene-propylene copolymer elastomer and non-elastomeric ethylene-propylene random copolymer disclosed by Koehn et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use ethylene-propylene copolymer elastomer such as Versify 3300 (i.e. first ethylene-propylene copolymer) as the propylene-ethylene interpolymer in combination with non-elastomeric ethylene-propylene random copolymer (i.e. second propylene-ethylene copolymer) in the sealant layer of Hu et al. in order to obtain excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths 
Further, it would have been obvious to one of ordinary skill in the art to use Versify 3300 as the propylene-ethylene interpolymer (i.e. Versify) in the tie layer of Hu et al. in order to obtain excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation, and thereby arrive at the claimed invention.
Accordingly, Hu et al. in view of Koehn et al. disclose the sealant layer and tie layer both comprising ethylene-propylene copolymer elastomer such as Versify 3300, i.e. first propylene-ethylene copolymer. While Hu et al. in view of Koehn et al. disclose sealant layer comprising non-elastomeric propylene-ethylene random copolymer, i.e. second propylene-ethylene copolymer, Hu et al. in view of Koehn et al. do not disclose non-elastomeric propylene-ethylene random copolymer, i.e. second propylene-ethylene copolymer as presently claimed.
LyndellBasell disclose Pro-fax SA861 propylene random copolymer that offers exceptional clarity and gloss as well as improved cold temperature resistance and broader heat seal range (see Product Description). Pro-fax SA861 has flexural modulus (see Typical Properties, Mechanical) which falls within the flexural modulus of second propylene-ethylene copolymer as presently claimed. As evidenced by specification, Pro-fax SA861 is propylene-ethylene copolymer (see paragraph 0032). Further, Pro-fax SA861 (i.e. second propylene-ethylene copolymer) has flexural modulus greater than Versify grade 3300 (i.e. first propylene-ethylene copolymer) based on the specification (see paragraphs 0031, 0032 of published application) as well as based on LyndellBasell and Dow. As evidenced by Omnexus, higher the flexural modulus, the stiffer the material (see Stiffness, Flexural Modulus or Bend Modulus, paragraph 4). Therefore, Pro-fax SA861 having higher flexural modulus is stiffer, i.e. non-elastomeric than Versify grade 3300 having lower flexural modulus, i.e. elastomeric. 
In light of motivation for using Pro-fax SA861, i.e. propylene-ethylene random copolymer disclosed by LyndellBasell as described above, it therefore would have been obvious to one of ordinary skill in the art to use Pro-fax SA861 (i.e. second ethylene-propylene copolymer) as the non-elastomeric propylene-ethylene random copolymer in the sealant layer of Hu et al. in view of Koehn et al. in order to obtain exceptional clarity and gloss as well as improved cold temperature resistance and broader heat seal range, and thereby arrive at the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
While there is no disclosure that the multilayered structure is a delamination-resistant ultrasonic sealant film as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a delamination-resistant ultrasonic sealant film, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art multilayered structure and further that the prior art structure which is a multilayered structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claims 3, 4, 6 and 7, Hu et al. in view of Koehn et al. and LyndellBasell disclose ethylene-propylene copolymer elastomer such as Versify 3300, i.e. first propylene-ethylene copolymer and non-elastomeric propylene-ethylene random copolymer such as Pro-fax SA861, i.e. second propylene-ethylene copolymer.
Further, Koehn et al. disclose a film comprising 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer (see paragraph 0036). The film exhibits excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation (see Abstract).
In light of motivation for using film comprising 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer disclosed by Koehn et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use 40 to 60 wt% of ethylene-propylene copolymer elastomer and 20 to 40 wt% non-elastomeric propylene-based copolymer in the sealant layer of Hu et al. in view of Koehn et al. and LyndellBasell in order to obtain excellent linear directional tear properties parallel to the orientation direction, excellent heat seal performance in terms of high heat seal strengths and low initiation temperature, and is less than 50 microns in thickness after orientation, and thereby arrive at the claimed invention.
Accordingly, Hu et al. in view of Koehn et al. and LyndellBasell disclose 40 to 60 wt% ethylene-propylene copolymer elastomer such as Versify 3300, i.e. first propylene-ethylene copolymer and 20 to 40 wt% non-elastomeric propylene-ethylene random copolymer such as Pro-fax SA861, i.e. second propylene-ethylene copolymer.

Regarding claims 13-15, Hu et al. disclose tie layer B comprising maleic anhydride grafted polyethylene (i.e. anhydride modified polyethylene), wherein grafter polyethylene can be linear low density polyethylene (see paragraphs 0045 and 0046). The amount of maleic anhydride grafted onto the polyethylene chain is greater than 0.05 wt% to 2.0 wt% (see paragraph 0029). The tie layer can also comprise high density polyethylene, i.e. unmodified polyethylene (see paragraph 0045).

Regarding claim 16, Hu et al. disclose the total structure thickness can range from 50 microns to 1 mm, i.e. 1000 microns and thickness of layer B, i.e. tie layer is 4 to 50 microns (see paragraph 0118). Accordingly, the tie layer thickness is 0.4 to less than 100 % relative to total structure thickness (0.4 = 4/100 x 100 and 1 = 50/50 x 100)

Regarding claim 19, Hu et al. in view of Koehn et al. and LyndellBasell disclose the delamination-resistant ultrasonic sealant film as set forth above. Hu et al. in view of Koehn et al. and LyndellBasell do not disclose the delamination-resistant ultrasonic sealant film has presently claimed property. However, given that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al. and LyndellBasell is identical to that presently claimed, it is obvious or inherent that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al. and LyndellBasell has presently claimed property.

Regarding claim 20, Hu et al. disclose the film is suitable for retort packaging applications (see paragraphs 0001, 0121, 0123).
Alternatively, given that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al. and LyndellBasell is identical to that presently claimed, it is obvious or inherent that the delamination-resistant ultrasonic sealant film of Hu et al. in view of Koehn et al. and LyndellBasell is suitable for hot-fill and/or retort packaging applications.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0217544 A1) in view of Koehn et al. (US 2014/0065382 A1), LyndallBasell (Pro-fax SA861, 2013), taken in view of evidence by Dow (Versify Plastomers and Elastomers) and Omnexus as applied to claim 1 above, further in view of Spigaroli (WO 2014/184258 A1), taken in view of evidence by Entec. It is noted that when utilizing Spigaroli, the disclosures of the reference are based on US 2016/0185085 A1 which an English language equivalent of the reference is. Therefore, the paragraph numbers cited with respect to Spigaroli are found in US ‘085. 

Regarding claims 8-10, Hu et al. in view of Koehn et al. and LyndellBasell disclose the delamination-resistant ultrasonic sealant film as set forth above. Hu et al. in view of Koehn et al. and LyndellBasell do not disclose the sealant layer further comprises a first polyethylene copolymer.
Spigaroli disclose an outer layer comprising two-component blend of propylene-based copolymer and olefin block copolymer (OBC), wherein olefin block copolymer is present in amount of 5 to 25 wt% (see paragraphs 0058-0060). The outer layer provides heat resistance and OBC enhances resistance to ink abrasion (see paragraphs 0058 and 0059). An example of OBC is Infuse® 9100 Dow that is ethylene/octane olefin block copolymer (see page 13, Table 1, OBC1). As evidenced by Entec, Infuse 9100 has high upper service temperature performance, 
In light of motivation for using film comprising 5 to 25 wt% of Infuse 9100 olefin block copolymer disclosed by Spigaroli as described above, it therefore would have been obvious to one of ordinary skill in the art to use 5 to 25 wt% of Infuse 9100 olefin block copolymer (i.e. first polyethylene copolymer) in the sealant layer of Hu et al. in view of Koehn et al. and LyndellBasell in order to obtain heat resistance, resistance to ink abrasion as well as high upper service temperature performance, highly flexible with good elastic recovery and fast set up times for processability, and thereby arrive at the claimed invention.

Regarding claims 11 and 12, given that the second polyethylene copolymer is optional, Hu et al. in view of Koehn et al., LyndellBasell and Spigaroli meet claims 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787